Case 2:17-cv-02092-ES-JAD Document 90 Filed 08/24/20 Page 1 of 1 PageID: 727




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 YI DONG, et al.,

                      Plaintiffs,               HON. ESTHER SALAS
        v.
                                                Civil Action No.: 17-2092-ES-JAD
 MATTHEW ALBENCE, et al.,
                                                CONSENT ORDER
                      Defendants.



       Upon Plaintiffs' request, (ECF No. 89), and with Defendants' consent, it is hereby

ORDERED that Plaintiffs shall file their opposition papers in response to Defendants’

motions to dismiss, (ECF Nos. 84, 85, 86), on or before September 15, 2020. Defendants’

reply briefs are due on or before September 28, 2020. The motions to dismiss are returnable on

October 5, 2020.



                                                  s/Joseph A. Dickson
                                                  ___________________________
                                                  HON. JOSEPH A. DICKSON
                                                  United States Magistrate Judge


                                                  Date: 8/24/20
